Filed 5/7/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 103







Interest of K.S.D., a child



Jacqueline A. Gaddie, Assistant State’s Attorney,		Petitioner and Appellee



v.



K.S.D., child; H.L.K., mother; Christopher D. Jones,

the Executive Director of the North Dakota

Department of Human Services, 		Respondents



and



R.W.D., father,		Respondent and Appellant







No. 20170272









Interest of J.S.D., a child



Jacqueline A. Gaddie, Assistant State’s Attorney,		Petitioner and Appellee



v.



J.S.D., child; H.L.K., mother; Christopher D. Jones,

the Executive Director of the North Dakota

Department of Human Services, 		Respondents



and



R.W.D., father,		Respondent and Appellant













No. 20170273







Appeal from the Juvenile Court of Grand Forks County, Northeast Central Judicial District, the Honorable Jon J. Jensen, Judge.



AFFIRMED.



Per Curiam.



Jacqueline A. Gaddie, Assistant State’s Attorney, Grand Forks, ND, petitioner and appellee; submitted on brief.



Megan J.K. Essig, Grand Forks, ND, for respondent and appellant; submitted on brief.

Interest of K.S.D.

No. 20170272
 

Interest of J.S.D.

No. 20170273



Per Curiam.

[¶1]	R.W.D. appeals from a juvenile court order terminating his parental rights to his two children.  He argues insufficient evidence supports the termination of his parental rights.  Retaining jurisdiction under N.D.R.App.P. 35(a)(3), we remanded to the juvenile court for testimony of a qualified expert witness and findings about “the prevailing social and cultural standards of the Indian child’s Tribe” under 25 U.S.C. § 1912(f) and 25 C.F.R. § 23.122(a).  
Interest of K.S.D. and J.S.D.
, 2017 ND 289, ¶ 29, 904 N.W.2d 479.  The juvenile court found the State proved beyond a reasonable doubt, through qualified expert testimony meeting the requirements of the Indian Child Welfare Act, that R.W.D.’s continued custody of the children likely would result in serious emotional or physical damage to the children.  
See 
25 U.S.C. § 1912(f) and 25 C.F.R. § 23.122(a).  We conclude that the juvenile court’s findings are not clearly erroneous and that the juvenile court complied with N.D.R.Civ.P. 63.  We affirm the order under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Stacy J. Louser, D.J.



[¶3]	The Honorable Stacy J. Louser, D.J., sitting in place of Jensen, J., disqualified.